DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “The communication apparatus according to claim 17”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the rejection, this limitation is read --The communication apparatus according to claim 19-- to provide proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamisaka JP2012-175315A in view of Kikuchi US 2013/0029033, both are cited in IDS dated 8/26/2020.
1.	Kamisaka discloses an acoustic wave device (Figs. 1-3, etc.) comprising: a piezoelectric substrate (31); an IDT electrode (32, 42) provided on the piezoelectric substrate; and a silicon oxide film (33a) provided on the piezoelectric substrate so as to cover the IDT electrode; wherein the IDT electrode includes: a first electrode layer ([0026], Pt layer); and a second electrode layer ([0026], Al layer) laminated on the first electrode layer; the first electrode layer is made of metal or an alloy with a density higher than that a density of metal of the second electrode layer and a density of silicon oxide of the silicon oxide film (Pt has a higher density than Al or SiO2, which are also the same material used by the Applicant); the piezoelectric substrate is made of LiNbO3 ([0022]).
	Kamisaka does not disclose the piezoelectric substrate is made of LiNbO3 ([0022]) and θ is in a range of equal to or greater than about 8° and equal to or less than about 32° in Euler Angles (0°±5°, θ, 0°±10°) of the piezoelectric substrate ([0022], [0023], θ of 25° to 45°, thus overlap); and the silicon oxide film includes a hydrogen atom, a hydroxyl group, or a silanol group.
	However, Kamisaka disclose an overlapping θ range of 25° to 45° to the claimed range of 8° to 32° in Euler Angles (0°±5°, θ, 0°±10°) of the piezoelectric substrate ([0022], [0023]; also φ=0°±5° as claimed, and an example of ψ=0° is also disclosed).
	Kikuchi discloses an elastic wave device (Figs. 1, 2, etc.) comprising a piezoelectric substrate (10), IDT electrode (12a, 13a), dielectric film (20) of silicon oxide includes hydrogen atoms or hydroxyl group ([0036]).
	At the time of the filing, it would have been obvious to have made the θ in the range of 8° to 32° in Euler Angles (0°±5°, θ, 0°±10°).  The modification would have been obvious because with overlapping range disclosed by Kamisaka for θ of 25° to 45°, obviousness exist and that Euler angle is known to be a design parameters to effect characteristics of the device and would be change/design accordingly as well-known in the art.
	Further it would have been obvious to one of ordinary skill in the art to have replaced the silicon oxide film of Kamisaka with the dielectric film of a silicon oxide containing hydrogen atoms and hydroxy groups.  The modification would have been obvious for the benefit of improving the frequency temperature profile of the device as taught by Kikuchi ([0036]).
3.	Kamisaka discloses the first electrode layer is at least one selected from a group consisting of Pt, W, Mo, Ta, Au, and Cu and alloys containing Pt, W, Mo, Ta, Au, and Cu as main components ([0026], Pt layer). 
4.	Kamisaka discloses a Pt material for the first electrode layer has a thickness of 40 nm ([0026]).
	Kamisaka does not explicitly disclose a wavelength determined by an electrode finger pitch of the IDT electrode is λ and the thickness of the Pt layer is equal to or greater than 0.047λ.  However, Kamisaka also discloses the duty ratio can be designed to be 0.4 to 0.6 ([0055], [0069]) and a width of the electrode can be designed to be 500 nm ([0056]), and λ determined by the finger pitch of an IDT electrode is an art-recognized feature of IDT electrode elements of acoustic resonators.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a wavelength determined by an electrode finger pitch of the IDT electrode is λ and the thickness of the Pt layer to be equal to or greater than 0.047λ.  The modification would have been obvious because λ determined by finger pitch is well-known for elastic wave design and that the thickness of 0.047λ is can also be designed in relation to the various parameters such as duty ratio, width of electrode fingers as taught by Kamisaka (e.g. [0026], [0055], [0056], [0069], with finger width of 500 nm, duty ratio of 0.60, λ=500/0.60=833.3nm, and Pt layer of 40 nm = 0.048λ).
5.	Kamisaka discloses the second electrode layer is made of Al, Cu, or an alloy containing Al or Cu as a main component ([0026], Al layer).
6.	Kamisaka discloses the second electrode layer has a thickness of 150 nm ([0026]).
	Kamisaka does not explicitly disclose a wavelength determined by an electrode finger pitch of the IDT electrode is λ and a thickness of the second electrode layer is equal to or greater than 0.0175λ.  However, Kamisaka also discloses the duty ratio can be designed to be 0.4 to 0.6 ([0055], [0069]) and a width of the electrode can be designed to be 500 nm ([0056]), and λ determined by the finger pitch of an IDT electrode is an art-recognized feature of IDT electrode elements of acoustic resonators.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a wavelength determined by an electrode finger pitch of the IDT electrode is λ and the thickness of the second electrode layer to be equal to or greater than 0.0175λ.  The modification would have been obvious because λ determined by finger pitch is well-known for elastic wave design and that the thickness of equal to or higher than 0.0175λ can also be designed in relation to the various parameters such as duty ratio, width of electrode fingers as taught by Kamisaka (e.g. [0026], [0055], [0056], [0069], with finger width of 500 nm, duty ratio of 0.60, λ=500/0.60=833.3nm, and the second electrode layer of 150 nm = 0.18λ).
7.	Kamisaka discloses a thickness of the silicon oxide layer of 670 nm ([0030]).
	Kamisaka does not explicitly disclose a wavelength determined by an electrode finger pitch of the IDT electrode is λ and the thickness of the silicon oxide layer is equal to or greater than 0.30λ.  However, Kamisaka also discloses the duty ratio can be designed to be 0.4 to 0.6 ([0055], [0069]) and a width of the electrode can be designed to be 500 nm ([0056]), and λ determined by the finger pitch of an IDT electrode is an art-recognized feature of IDT electrode elements of acoustic resonators.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a wavelength determined by an electrode finger pitch of the IDT electrode to be λ and a thickness of the silicon layer is equal to or greater than 0.3λ.  The modification would have been obvious because λ determined by finger pitch is well-known for elastic wave design and that the thickness of equal to or higher than 0.3λ can also be designed in relation to the various parameters such as duty ratio, width of electrode fingers as taught by Kamisaka (e.g. [0026], [0055], [0056], [0069], with finger width of 500 nm, duty ratio of 0.60, λ=500/0.60=833.3nm, and the silicon oxide layer of 670 nm = 0.80λ).
8.	Kamisaka discloses a duty ratio of the IDT electrode is electrode is equal to or higher than about 0.48 ([0055], [0069], examples of 0.55, 0.60 used).
9.	Kamisaka discloses a duty ratio of the IDT electrode is electrode is equal to or higher than about 0.55 ([0055], [0069], example of 0.55, 0.60 used).
10.	Kamisaka does not disclose θ is in a range of equal to or greater than about 8° and equal to or less than about 30°, but discloses θ of 25° to 45° ([0022], [0023]).
	As a consequence of the combination of claim 1 and the overlapping of the range as discussed in claim 1, θ is in a range of equal to or greater than about 8° and equal to or less than about 30°.
11.	Kamisaka does not disclose θ is in a range of equal to or greater than about 8° and equal to or less than about 28°, but discloses θ of 25° to 45° ([0022], [0023]).
	As a consequence of the combination of claim 1 and the overlapping of the range as discussed in claim 1, θ is in a range of equal to or greater than about 8° and equal to or less than about 28°.
12.	Kamisaka does not disclose θ is in a range of equal to or greater than about 8° and equal to or less than about 26°, but discloses θ of 25° to 45° ([0022], [0023]).
	As a consequence of the combination of claim 1 and the overlapping of the range as discussed in claim 1, θ is in a range of equal to or greater than about 8° and equal to or less than about 26°.
13.	Kamisaka does not explicitly disclose reflectors on bode sides of the IDT.  However, it is an art-recognized configuration for IDT to have reflectors on the side.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added reflectors to the IDT.  The modification would have been obvious as another well-known configuration of IDT.
14.	Kamisaka discloses the elastic wave device is a one port elastic wave resonator ([0015]; Figs. 1-3; series/parallel arm resonators are one port elastic wave resonators).
15.	Kamisaka discloses a filter (Fig. 1) comprising the elastic wave device of claim 1.
16.	Kamisaka discloses the filter is one of a ladder filter (Fig. 1 shows ladder), a longitudinally-coupled resonator filter, and a lattice filter.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kamisaka JP2012-175315A in view of Kikuchi US 2013/0029033, both are cited in IDS dated 8/26/2020 as applied to claim 1 above and further in view of Nishiyama US 2009/0021107.
2.	The resultant combination discloses the elastic wave device of claim 1, and utilizes a Rayleigh wave ([0026]) but does not disclose a thickness of the first electrode layer is set such that an acoustic velocity of a Shear Horizontal wave is lower than an acoustic velocity of the Rayleigh wave.
	Nishiyama discloses for an elastic wave device (Fig. 1, etc.) that utilizes Rayleigh wave (abstract), a thickness of IDT electrode is set such that an acoustic velocity of a Shear Horizontal (SH) wave is lower than an acoustic velocity of the Rayleigh wave (Fig. 4; abstract; [0049]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the thickness of the first electrode layer (part of IDT electrode) such that an acoustic velocity of a Shear Horizontal wave is lower than an acoustic velocity of the Rayleigh wave.  The modification would have been obvious for the benefit of having high electromechanical coefficient K2 for the desired Rayleigh wave while low K2 for the spurious SH wave as taught by Nishiyama ([0044]-[0049]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kamisaka JP2012-175315A in view of Kikuchi US 2013/0029033, both are cited in IDS dated 8/26/2020 as applied to claim 1 above and further in view of Takenoshita US 9,035,721.
17.	The resultant combination disclose the elastic wave device of claim 1, including duplexer (Kamisaka: Fig. 1; [0014]) and used in a communication apparatus ([0016], mobile phone) but does not disclose a high frequency front end circuit comprising the elastic wave device and a power amplifier.
	Takenoshita discloses a communication apparatus (Col. 9 lines 55-62; mobile phone) comprising a high frequency front end circuit (Figs. 2, 5, 6, 12B, etc.) comprising elastic wave device (Figs. 2, 6; surface acoustic wave filter, duplexer 200) and a power amplifier (Fig. 12B, item PA).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have implemented the elastic wave device (duplexer) of the resultant combination in a front end circuit of a communication apparatus of Takenoshita.  The modification would have been obvious because a typical applicable of the elastic wave device (duplexer) as provided by Takenoshita (Fig. 12B).  As a consequence of the combination, there would be a high frequency front end circuit comprising the elastic wave device and a power amplifier.
18.	The resultant combination discloses the elastic wave device defines a duplexer of the high frequency front end circuit (Kamisaka: Fig. 1; [0014]).
19.	The resultant combination discloses the elastic wave device used in a communication apparatus ([0016], mobile phone) but does not explicitly disclose an RF signal processing circuit.
	Takenoshita discloses communication apparatus (Col. 9 lines 55-62; mobile phone) and an RF signal processing circuit (Fig. 12B, item RF IC).
	As a consequence of the combination of claim 17, there would be a communication apparatus (e.g. mobile phone) comprising the high frequency front end circuit and an RF signal processing circuit.
20.	The resultant combination of claim 19 discloses the elastic wave device defines a duplexer of the high frequency front end circuit (Kamisaka: Fig. 1; [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843